Dismissed and Memorandum Opinion filed June 9, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00181-CV
____________
 
KEVIN J. CASSIDY, Appellant
 
V.
 
JOHN R. REYES, Appellee
 

 
On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2010-47314
 

 
M E M O R
A N D U M   O P I N I O N
According to information provided to this court, this appeal
is from a judgment signed February 24, 2011.  Appellant filed a notice of
appeal on February 25, 2011.  Our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for establishing indigence); see
also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007)
(listing fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). 
On April 21, 2011, this court ordered appellant to pay the
appellate filing fee on or before May 6, 2011, or the appeal would be
dismissed.  See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of a case because appellant has
failed to comply with an order from the clerk requiring action within specified
time).  Appellant requested an extension of time to pay the filing fee, and
this court granted an extension until May 31, 2011.  The court noted that no
further extensions would be granted.  Appellant has not paid the appellate
filing fee.  
In addition, no clerk’s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  On May 5, 2011,
notification was transmitted to all parties of the court’s intention to dismiss
the appeal for want of prosecution unless, within fifteen days, appellant paid
or made arrangements to pay for the record and provided this court with proof
of payment.  See Tex. R. App. P. 37.3(b).  Appellant has not provided
this court with proof of payment for the record. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.